Case 6:16-cv-00033-RWS Document 744 Filed 05/03/19 Page 1 of 3 PageID #: 35874




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

 TINNUS ENTERPRISES, LLC,                     §
                                              §
 and                                          §
                                              §
 ZURU LTD.,                                   §
                                              § CASE NO.: 6:16-CV-00033-RWS-JDL
                           PLAINTIFFS,        §
                                              §             (LEAD CASE)
        v.                                    §
                                              §
 TELEBRANDS CORP., ET AL.,                    §
                                              §
                                              §
                        DEFENDANTS.           §
                                              §
                                              §
                                              §
 TINNUS ENTERPRISES, LLC,                     §
                                              §
                                              §
                                                CASE NO.: 6:16-CV-00034-RWS-JDL
                            PLAINTIFF,        §
                                              §
                                                   (Consolidated with Lead Case No.:
        v.                                    §
                                                      6:16-CV-00033-RWS-JDL)
                                              §
 WAL-MART STORES INC., ET AL.,                §
                                              §
                                              §
                        DEFENDANTS.           §
                                              §
                                              §
                                              §
                                              §

                              RESTATED FINAL JUDGMENT

        After a trial by jury, the Court entered final judgment in this action on March 27, 2019

 (Docket No. 727). Plaintiffs filed an unopposed motion (the “Motion”) requesting entry of final

 judgment in a separate document pursuant to Rule 58 of the Federal Rules of Civil Procedure.
Case 6:16-cv-00033-RWS Document 744 Filed 05/03/19 Page 2 of 3 PageID #: 35875




 Docket No. 738. The Court, having determined that the relief requested by the Motion

 is appropriate, hereby ENTERS this Restated Final Judgment as follows.

            IT IS HEREBY ORDERED THAT:

            1.       Plaintiffs Tinnus Enterprises, LLC and ZURU Ltd. are awarded $26,131,172.00

 from Defendants Telebrands Corp. and Bulbhead.com LLC for damages and prejudgment interest.

 The foregoing total comprises (1) $12,250,000 representing damages on the jury verdict; (2)

 $12,250,000 representing the amount of enhanced damages pursuant to the Court’s order on post-

 trial motions (Docket Nos. 719, 725); and (3) prejudgment interest in the amount of $1,631,172.00

 (Docket Nos. 719, 725, 737).

            2.       Plaintiffs Tinnus Enterprises, LLC and ZURU Ltd. are awarded from Defendants

 Bed Bath & Beyond Inc., Fry’s Electronics, Inc., The Kroger Company, and Walgreen Co. the

 following amounts: (1) $67,000.00 representing damages on the jury verdict from Defendants Bed

 Bath & Beyond Inc., Fry’s Electronics, Inc., The Kroger Company, and Walgreen Co. (Docket

 Nos. 719, 725); (2) $39,4881 representing the amount of enhanced damages pursuant to the

 Court’s order on post-trial motions from Defendants Bed Bath & Beyond Inc., The Kroger

 Company, and Walgreen Co. (Docket Nos. 719, 725); and (3) prejudgment interest in the

 amount of $6,500.00 from Defendants Bed Bath & Beyond Inc., Fry’s Electronics, Inc., The

 Kroger Company, and Walgreen Co. (Docket No. 719, 725, 737).

            3.       Plaintiffs Tinnus Enterprises, LLC and ZURU Ltd. are awarded $4,750,000.00

 from Defendants Telebrands Corp., Bulbhead.com LLC, Bed Bath & Beyond Inc., Fry’s

 Electronics, Inc., The Kroger Company, and Walgreen Co. for attorneys’ fees and costs. Docket

 Nos. 719, 725, 726.


 1
     The Court originally enhanced damages in the amount of $53,244; however, the parties have since agreed to
     reduce the enhancement from $53,244 to $39,488. Docket No. 738-1 at 3.

                                                     Page 2 of 3
Case 6:16-cv-00033-RWS Document 744 Filed 05/03/19 Page 3 of 3 PageID #: 35876




        4.      Post-judgment interest on all amounts awarded to Plaintiffs shall accrue from

 March 27, 2019 through the date of satisfaction of judgment pursuant to 28 U.S.C. § 1961.

        5.      Pursuant to Federal Rule of Civil Procedure 65, 35 U.S.C. § 271, 35 U.S.C. § 283,

 and the inherent equitable powers of the Court, the Court hereby PERMANENTLY

 RESTRAINS AND ENJOINS all Defendants (inclusive of Telebrands Corp.; Bulbhead.com,

 LLC; Bed Bath & Beyond Inc.; Fry’s Electronics, Inc.; The Kroger Company; and Walgreen Co.),

 their officers, agents, servants, employees, attorneys and all other persons who are in active concert

 or participation with the Defendants who receive actual notice of this Order by personal service or

 otherwise, from making, using, importing into, distributing, marketing, advertising, offering to sell
      .
 or selling in the United States the Battle Balloons product or any colorable imitation of the same

 that infringes either U.S. Patent No. 9,242,749 (“’749 Patent”) or U.S. Patent No. 9,315,282

 (“’282 Patent”). This permanent injunction shall remain in effect until the expiration of the ’749

 Patent and the ’282 Patent.

        6.      The automatic stay applicable to this Order pursuant to Federal Rule of Civil

 Procedure 62(a) shall terminate on May 3, 2019.

        It is so ORDERED.

        SIGNED this 3rd day of May, 2019.



                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
